El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El apelante, para atacar una sentencia contra él por al-terar la paz, alega que la evidencia transcrita solamente-tiende a demostrar una riña mutua y que no se presentó prueba alguna para demostrar que él fue el promovente de la contienda que dió lugar a la alteración de la paz. El fiscal tiene algunas dudas, ya que los testigos de El Pueblo no vieron el principio de la pelea. Sin embargo, un policía de-claró que ambos contendientes no solamente peleaban sino-que mutuamente se tiraban piedras. Otro testigo declaró-tendente a demostrar que el acusado tiraba piedras al otro supuesto contendiente.
El artículo 368 del Código Penal dispone:
“Toda persona que maliciosa y voluntariamente perturbare la .paz o tranquilidad de algún vecindario o individuo, con fuertes e-inusitados gritos, conducta tumultuosa y ofensiva, o amenazas, vitu-perios, riñas, desafíos o provocaciones, o que en las calles de alguna-ciudad o pueblo, o en las vías públicas dispare algún arma de fuego, o hiciere uso de lenguaje grosero, profano o indecoroso en presencia o al alcance del oído de mujeres o niños, en forma estrepitosa o in-conveniente incurrirá en misdemeanor ...”
Es evidente que de acuerdo con este artículo cualquier persona que tome parte en una riña es culpable de altera-ción de la paz. De acuerdo con las autoridades, cualquier *296persona que maliciosa y voluntariamente toma parte en una pelea o en un acometimiento es culpable del delito de alterar la paz. 8 R.C.L. 285, Com. v. Tobin, 108 Mass. 426, 11 A. R. 375; 2 E.C.L. 448, 449; 4 California Jurisprudence 474, Larue v. Davis, 97 Pac. 904. Las personas que toman parte en una riña, tirándose piedras, haciéndose disparos de armas de fuego o en alguna otra forma, prima facie son cul-pables de alterar la paz, siempre que su conducta perturbe a alguien.
De acuerdo con el artículo 247 del Código de Enjuicia-miento Criminal, en los juicios por asesinato, una vez pro-bado que la muerte ha sido consumada por él acusado, será de la incumbencia de éste el probar que han mediado las cir-cunstancias atenuantes que excusen o justifiquen el hecho, etc. Este artículo ofrece analogía con el presente caso, y un acusado que toma parte en una riña tiene que justificar su actitud.
Sin embargo, el apelante sostiene, que ninguno de los tes-tigos vio el principio de la riña, y que el peso de la prueba demuestra que el otro contendiente fué el agresor. Sostiene que actuó tan sólo en defensa propia, pero no admite que tiraba piedras, ni trata de demostrar con prueba directa que las tiraba en defensa propia. El apelante confía en el caso de El Pueblo v. Franquis, 24 D.P.R. 615. Esa decisión de-muestra que en dicho caso nadie vió el principio de la riña y varios testigos declararon a favor del acusado.
Si bien probablemente en el caso de Franquis creimos que la corte inferior procedió bajo la teoría de que en una riña mutua ambos contendientes eran culpables, sin embargo, el verdadero ratio decidendi de la decisión fué, bajo los he-chos de dicho caso, que la corte debió haber creído las de-claraciones del acusado y sus testigos.
Para revocar esta sentencia sería necesario decir que la corte debió haber creído la declaración del acusado solo. Aún si éste último hubiese sido sostenido por otros testigos la corte.no estaba obligada a creerlos o a seguir la teoría de *297la defensa. Cuando se encuentra a un hombre tirando pie-dras a otro, debe éste demostrar que estaba justificado a proceder de este modo.
La denuncia imputaba una alteración de la paz. Cuando un hombre toma parte en una riña, generalmente es innece-sario demostrar que se alteró la paz de determinada persona. 8 R.C.L. 284.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Hutchison disintió.